Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20140138642).



    PNG
    media_image1.png
    646
    820
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an light emitting display apparatus, comprising:
a substrate (10); 
a first planarization layer (11) on the substrate;
a metal layer (117) having an uneven surface and disposed on the first planarization layer; 
a second planarization layer ( 18) covering the metal layer on the first planarization layer; and 
a light emitting element (119) on the second planarization layer, wherein the second planarization layer is disposed between a bottom layer of the light emitting element and the metal layer so as to separate the bottom layer of the light emitting 
Regarding claim 2, Kim teaches an light emitting display apparatus according to claim 1, wherein the uneven surface of the metal layer directly contacts the second planarization layer covering the metal layer (see figure 1 above). 
Regarding claim 4, Kim teaches an light emitting display apparatus according to claim 1, wherein the first planarization layer includes a plurality of convex portions and/or a plurality of concave portions provided in an area where the metal layer is disposed, and the metal layer includes a plurality of convex portions and/or a plurality of concave portions, which are disposed along an upper surface of the plurality of convex portions and/or the plurality of concave portions of the first planarization layer (see figure 1 above). 
Regarding claim 5, Kim teaches an light emitting display apparatus according to claim 4, wherein the plurality of convex portions and/or the plurality of concave portions of at least one of the first planarization layer and the metal layer are aperiodically disposed (as seen in figure 1 above, the segments are preceded by and followed by longer portions).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Regarding claim 8, Kim teaches an light emitting display apparatus according to claim 1, further comprising: a film (120) on the first planarization layer, the film having an uneven upper surface, wherein the metal layer is disposed on the uneven upper surface of the film. 
Regarding claim 14, Kim teaches an light emitting display apparatus according to claim 1, wherein an upper surface and/or a lower surface of the metal layer includes wrinkles (see figure 1 above). 
Regarding claim 15, Kim teaches an light emitting display apparatus according to claim 1, wherein the metal layer is disposed only in pixel areas of the light emitting display apparatus (see figure 1 above). 
Regarding claim 16, Kim teaches an light emitting display apparatus according to claim 1, wherein the light emitting element is evenly formed on the second planarization layer (see figure 1 above). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1above.
Regarding claim 7, Kim teaches the claimed invention except for a thickness of the second planarization layer is approximately 0.5 .mu.m to 5 .mu.m.  It should have been obvious to one of ordinary skill in the art at the time the invention was made to have a thickness of the second planarization layer is approximately 0.5 .mu.m to 5 .mu.m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.



Allowable Subject Matter
Claims 3, 9, 10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 13 are objected to based on their dependency on claims 10 and 12 respectively.

Claims 17-25 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CALEB E HENRY/Primary Examiner, Art Unit 2894